DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a control device, which performs a routine of a purge control that supplies the reductant into an upstream portion of the exhaust passage to cause the NOx catalyst to perform NOx reduction, the upstream portion of the exhaust passage being located at an upstream of the NOx catalyst in the exhaust passage, comprising: a sum calculation unit that calculates the sum of values of the reductant that have been supplied to the NOx catalyst since the start of the routine of the purge control; a first determination unit that determines whether the sum of the values of the reductant calculated by the sum calculation unit is greater than or equal to an end determination threshold; a second determination unit that determines whether the air-fuel ratio in the downstream portion of the exhaust passage detected by the air-fuel ratio sensor is less than or equal to a predetermined value after the start of the routine of the purge control; and a purge ending unit that ends the routine of the purge control in response to an earlier one of a first affirmative determination that the sum of the values of the reductant calculated by the sum calculation unit is greater than or equal to the end determination threshold .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Zeng et al. (Pat. No. 2015/0328586), Ito et al. (Pat. No. US 2017/0306818), Qi et al. (Pat. No. 2015/0096287), Bisaiji et al. (Pub. No. 8707682), Azuma et al. (Pat. No. US 2021/0207512), Aoki et al. (Pat. No. US 2009/0288391), and IIda et al. (Pat. No. 2009/0313970), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 25, 2021